DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive. Applicant has argued that the combination of Feldsine et al., in view of Nason as detailed below renders the teachings of Feldsine et al., unsatisfactory for its intended purpose, and relies on impermissible hindsight.  The Examiner respectively disagrees, and contends that the claims are properly rejected.
The Examiner notes that Applicant’s arguments regarding the combination of Feldsine et al., with Nason being unsatisfactory for the intended purpose of Feldsine et al., are directed to the manner in which fluid flows to the swab, and not the structural elements taught by each reference.  As noted in Applicant’s response, Feldsine et al., teach actuating a plunger to pierce a foil seal as a mechanism for releasing a liquid from a sealed reservoir to a swab.  Nason is cited for teaching a valved bulb reservoir for dispensing reagents into a specimen chamber wherein the specimen chamber contains a cotton swab.  The Examiner contends that one of ordinary skill in the art would have recognized that the valved bulb reservoir of Nason is a suitable alternative to the plunger and foil sealed reservoir taught by Feldsine et al., and would have been motivated to modify the references based on the advantages taught by Nason.
With respect to Applicant’s arguments regarding hindsight, the Examiner notes that the devices taught by Feldsine et al., and Nason are similar in both their structural elements, and the manner in which they operate.  The Examiner has not relied on Applicant’s disclosure in making the combination, and contends that one of ordinary skill in the art would have recognized that the plunger mechanism of Feldsine et al., can be modified with the valved bulb reservoir of Nason as an alternative to dispensing reagents.  Applicant is correct in stating that both Feldsine et al., and Nason teach separating different reagents; however, Nason teaches a particular advantage of storing reagents that are unstable when mixed in a stable manner (column 9 lines 50-60).  As such, the Examiner contends that the combination of Feldsine et al., in view of Nason is proper, and does not rely in impermissible hindsight to reject the claims.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 7-11, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldsine et al., (US 2003/0209653) in view of Nason (US 5,879,635).
Regarding claims 1 and 23, Feldsine et al., teach a sample collection device comprising a tubular housing (paragraph 0059, figure 1A #’s 20, 58), a capillary having first and second ends and a longitudinal bore (paragraph 0058, figure 1A #12) wherein the capillary is fluidically coupled to a reservoir (paragraph 0063, figure 2). Feldsine et al., also teach a connection tube that couples the capillary and the reservoir (capillary adapter, paragraphs 0061, 0062, figure 1A #22). Feldsine et al., do not teach a valved bulb reservoir.
Nason teaches a reagent dispenser for biological specimens comprising a valved bulb reservoir (column 5 lines 1-19, figures 1 and 2) wherein the dispenser can be fitted onto an open tubular housing (column 6 lines 26-30, figure 5). The Examiner notes that the stem pin acts as a valve in that it seals an outlet port to prevent dispensing of the reagent (column 5 lines 15-19, figure 2 #36). Nason teaches that it is advantageous to utilize a valved bulb reservoir as a means of providing separate compartments for reagents that become unstable when mixed (column 9 lines 50-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Feldsine et al., to include a valved bulb reservoir in order to provide a dispenser with separate compartments for reagents that are unstable when mixed as taught by Nason.
Regarding claims 2 and 9, Feldsine et al., teach the housing as a removable end cap (figure 2 #58).
Regarding claim 4, Nason teaches a frangible seal in the reservoir (column 5 lines 11-15).
Regarding claim 7, Nason teaches the device comprising a dropper tip (column 6 lines 41-44, 57-62, figure 5 #56).
Regarding claim 8, Nason teaches a filter plug (column 6 lines 57-62, figure 5 #58).
Regarding claims 10 and 11, Nason teaches rupturing the frangible seal by moving a nib (toggle, column 5 line 64 - column 6 line 3, figure 9 #34).
Regarding claim 22, Feldsine et al., teach the connection tube comprising a vent (paragraph 0069, figure 1A #60).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldsine et al., (US 2003/0209653) in view of Nason (US 5,879,635) as applied to claim 1 above, and further in view of Hayton et al (US 2002/0136665).
Regarding claim 3, Feldsine et al., in view of Nason do not teach a capillary formed of a glass or polymeric material.
Hayton et al., teach a swab assembly comprising a hollow tubular member (capillary) having a longitudinal bore (paragraph 0016) attached to the cap of the interengagable housing (paragraph 0016, figure 1 #’s 12, 14) wherein the hollow tubular member is formed from plastic (claim 8). The Examiner is reading this combination as the selection of a known material based on its suitability for its intended use which would have been obvious to one of ordinary skill in the art (MPEP 2144.07). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Feldsine et al., in view of Nason to utilize a capillary formed from plastic as the selection of a known material based on its suitability for its intended use requires only routine skill in the art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798